   Case 1:21-cv-01005-UNA Document 1 Filed 07/09/21 Page 1 of 9 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 AVAS SALES LEAD SERVICES, INC.                    §      CIVIL ACTION NO.____________
 d/b/a AVAS FLOWERS,                               §
                Plaintiff,                         §
                                                   §
        v.                                         §      NON-ARBITRATION
                                                   §
                                                   §
 JOHN OR JANE DOE,                                 §
               Defendant.                          §      DEMAND FOR JURY TRIAL


                                   VERIFIED COMPLAINT


       COMES NOW, Avas Sales Lead Services, Inc. d/b/a Avas Flowers (hereafter “Plaintiff”

or “Avas Flowers”), by and through its attorney, Raeann Warner, Esq., who brings this Verified

Complaint against John and Jane Doe (“Defendant” or “Doe”), alleging as follows:

                                 PRELIMINARY STATEMENT

       1.      This is a civil action for compensatory and punitive damages for common law

defamation. Defendant John or Jane Doe, an anonymous individual running the Facebook page

“Avas Flowers – Scam” at https://www.facebook.com/Avas-Flowers-Scam-410325232394070, in

bad faith and out of ill will, intentionally, recklessly, willfully, and wantonly published multiple

defamatory falsehoods without privilege. Defendant John or Jane Doe did so in an attempt to create

an online community aimed at destroying Plaintiff’s reputation and damaging its business.

                                            PARTIES

       2.      Plaintiff, Avas Sales Lead Services, Inc. d/b/a Avas Flowers is a Delaware

corporation with its principal office located at 200 Continental Drive, Suite 401, Newark,

Delaware 19713.




PLAINTIFF’S VERIFIED COMPLAINT                                                               PAGE 1
   Case 1:21-cv-01005-UNA Document 1 Filed 07/09/21 Page 2 of 9 PageID #: 2




       3.      Defendant John or Jane Doe is an unknown individual who can only be identified

as the administrator of the “Avas Flowers – Scam” Facebook page, and upon information and

belief, is a former florist who used to fill orders for Avas Flowers and who may live in a state

diverse from Plaintiff. However, it is currently unknown whether John or Jane Doe is a resident of

Delaware. Plaintiff will amend this Complaint to name John or Jane Doe once it obtains

verification of John or Jane Doe’s identity.

                                 JURISDICTION AND VENUE

       4.      This is a civil action for damages and injunctive relief arising under Delaware

common law. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 to entertain

claims arising under state law. Upon information and belief, Defendant may live in a state diverse

from Plaintiff, meaning that original jurisdiction would be proper under 28 U.S.C.§ 1332.

       5.      The amount in controversy exceeds $75,000.

       6.      Personal jurisdiction is proper as Plaintiff is incorporated in Delaware.

       7.      Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) because Plaintiff is

or was incorporated in Delaware at all relevant times and because the events giving rise to the suit

occurred on and through the Internet on forums that can be accessed within this District.

                                    STATEMENT OF FACTS

A. Avas Flowers: A Successful Floral Delivery Company

       8.      Avas Flowers is a flower delivery company that offers nationwide floral delivery

within the United States and operates through three floral networks. The company has been in

business since 2011. Avas Flowers receives orders through its website and obtains the flowers it

provides customers from various affiliates. In order to facilitate a national reach, Plaintiff creates

landing webpages geared toward individual cities and towns, enabling it to facilitate flower




PLAINTIFF’S VERIFIED COMPLAINT                                                                 PAGE 2
   Case 1:21-cv-01005-UNA Document 1 Filed 07/09/21 Page 3 of 9 PageID #: 3




deliveries at these locations. Avas Flowers gets thousands of orders a day, successfully delivering

beautiful flower arrangements for different events, holidays, and special occasions.

       9.      Avas Flowers has a 4.6 out of 5 star rating for customer satisfaction on Google

Shopping. It also has a 4.66 out of 5 ResellerRatings Elite Member rating, and a 4.4 out of 5 star

rating as a shopper approved business.

       10.     Avas Flowers also has a strong focus on customer satisfaction and offers a variety

of solutions to dissatisfied customers. Since Avas Flowers understands that the fragility and

perishability of their products necessitates strong customer service responses and mechanisms to

rectify issues with orders, it has worked diligently to put refund and replacement policies in place

to provide recompense for any orders that are not fulfilled satisfactorily.

B. John or Jane Doe Defames Avas Flowers on the “Avas Flowers – Scam” Facebook Page

       11.     In 2015 or 2016, Avas Flowers discovered a Facebook page titled “Avas Flowers

is a scam.” Doe created this page on February 15, 2013. On February 22, 2018, the page changed

its name to “Avas Flowers Is A Scam,” and then on July 2, 2018, it ultimately changed its name

to “Avas Flowers – Scam” (hereafter “Avas Flowers – Scam Page”). The “Avas Flowers – Scam”

title is the current name of the page to date.

       12.     The Avas Flowers – Scam Page acts as an open forum that allows the community

(i.e. anyone with access to the Internet and a Facebook account) to post comments regarding Avas

Flowers and customer experiences with Plaintiff. These comments and statements are publicly

posted by and through the Avas Flowers – Scam Page.




PLAINTIFF’S VERIFIED COMPLAINT                                                               PAGE 3
    Case 1:21-cv-01005-UNA Document 1 Filed 07/09/21 Page 4 of 9 PageID #: 4




       13.     Anyone with Internet access can view and review the posts and statements posted

on the Avas Flowers – Scam Page. Since the page is set to a public 1 setting, a Facebook account

is not required to view the statements posted on the page, and viewers are not required to log in to

Facebook to view the statements.

       14.     Notably, Doe does not merely serve as a passive operator of the Avas Flowers –

Scam Page for other Facebook users and those viewing the comments. Doe regularly makes posts

on the page under the name “Avas Flowers – Scam” and frequently engages with the community

by leaving comments, reacting to others’ posts and comments, and inviting members to share their

experiences on the page. Additionally, Doe encourages members and visitors on the page to submit

complaints to the New Jersey Attorney General, to dispute charges from Avas Flowers with their

banks, and to avoid buying from Avas Flowers or using Avas Flowers’ services.

       15.     On or about January 7, 2020, Doe posted the following defamatory statement(s) on

the Avas Flowers – Scam Page in a comment in response to “Joey Ondo:”

                       Yes they claim to be local and the[sic] are very sneaky about it. Tip:.[sic] A
                       real florist will always have a physical address listed. If you go to Ava’s[sic]
                       website and look at the very bottom it shows their physical address being in
                       New Jersey, Even[sic] though everybody knows all their call centers are
                       overseas[.]

       16.     This post contains the following false statement:

                   a. That Avas Flowers is “very sneaky” about claiming that it is a local
                      business.

       17.     The statement is false because:

                   a. Avas Flowers is not “sneaky” about where it is based, but clearly states its
                      location on its website.



1
       For the purposes of social media, and particularly Facebook, a post or page can be made
“public,” which allows anyone with Internet access and who comes across or searches for the page
to view the page without having a Facebook account or signing into Facebook.


PLAINTIFF’S VERIFIED COMPLAINT                                                                  PAGE 4
   Case 1:21-cv-01005-UNA Document 1 Filed 07/09/21 Page 5 of 9 PageID #: 5




       18.     On or about February 14, 2020, Doe posted the following defamatory statement(s)

on the Avas Flowers – Scam Page in response to a comment from “Gayla Nesgoda:”

                       Gayla Nesgoda they only truly have one United States location, in New
                       Jersey. My understanding is that is a small warehouse for when they ship
                       flowers via UPS. They have a call center in India, Mexico, and somewhere
                       else in Asia I forget right off where exactly.

       19.     This post contains the following false statement:

                   a. That Avas Flowers has a call center in India.

       20.     The statement is false because:

                   a. Avas Flowers does not have a call center in India.

       21.     On or about September 29, 2020, Doe posted the following defamatory statement(s)

on the Avas Flowers – Scam Page in response to a comment from “Larkin Wynn:” “Don’t put the

blame solely on local shops. They’re working with a fraction of what they’re paid for each order.

The simplest solution is to shop local and not from some website that’s based in India[.]”

       22.     This post contains the following false statement:

                   a. That Avas Flowers’ website is based in India.

       23.     The statement is false because:

                   a. The Avas Flowers website is not based in India.

       24.     On or about December 3, 2020, Doe posted the following defamatory statement(s)

on the Avas Flowers – Scam Page in response to a comment from “Cynthia Stramaglia:” “There’s

only one. They’re a call center based in India.”

       25.     This post contains the following false statement:

                   a. That Avas Flowers is a call center based in India.

       26.     The statement is false because:

                   a. Avas Flowers’ company is not a call center based in India.



PLAINTIFF’S VERIFIED COMPLAINT                                                               PAGE 5
   Case 1:21-cv-01005-UNA Document 1 Filed 07/09/21 Page 6 of 9 PageID #: 6




       27.     On or about April 10, 2021, Doe posted the following defamatory statement(s) on

the Avas Flowers – Scam Page in response to a comment from “Chrisann Fitzgerald:” “They’re in

India. Probably Calcutta. No point in wasting your time with the BBB as they have absolutely no

authority over any business.”

       28.     This post contains the following false statement:

                   a. That Avas Flowers is in India, or specifically, Calcutta.

       29.     The statement is false because:

                   a. Avas Flowers is not located in India or Calcutta.

C. Remedial Measures and The Damage Done

       30.     Plaintiff attempted to communicate with John or Jane Doe to achieve resolution but

did not receive a response from Doe. Plaintiff discovered the page by Googling “Avas Flowers”

and found the defamatory statements on the Avas Flowers – Scam Page. Avas Flowers attempted

to contact the administrator through a private message on Facebook to see if Avas Flowers could

reasonably ask Doe to remove the content, or at the very least to determine Doe’s identity. Doe

never responded to that message.

       31.     Doe has caused significant damage to Avas Flowers’ business. Doe not only posted

defamatory statements, but also invited others to share negative experiences with Avas Flowers

without regard to the truth or falsity of those statements. Doe additionally invited others to issue

complaints against Avas Flowers with the New Jersey Attorney General and to file credit card

charge disputes with their respective banks. As a result of Doe’s harmful statements, Avas Flowers

has spent a significant amount of money and time hiring attorneys to assist with complaints to the

Attorney General and to correspond with the Better Business Bureau. Doe’s conduct and

statements have instructed others to submit complaints to the Better Business Bureau and the New



PLAINTIFF’S VERIFIED COMPLAINT                                                               PAGE 6
   Case 1:21-cv-01005-UNA Document 1 Filed 07/09/21 Page 7 of 9 PageID #: 7




Jersey Attorney General, despite Avas Flowers’ policies and systems designed to handle customer

complaints and its refund policy, which is clearly stated on its website in its Terms and Conditions.

        32.     Doe’s statements have greatly harmed Avas Flowers’ reputation nationwide and

online. Doe’s defamatory statements have caused both reputational damages and actual damages

inlcuding forcing Avas Flowers to hire counsel to defend against third parties, such as the New

Jersey Attorney General and the Better Business Bureau in customer disputes that have increased

since the Avas Flowers – Scam Page began posting defamatory comments.

        33.     Doe’s identity cannot be ascertained until Facebook, Inc. is subpoenaed.

        34.     Plaintiff will amend this Complaint to identify Doe upon obtaining confirmation of

his or her identity.

                                  COUNT 1 - DEFAMATION

        35.     Plaintiff realleges and incorporates by reference all allegations and paragraphs in

this Complaint (except those that are inconsistent with this cause of action, including but not

limited to pleadings in the alternative), above and below, as though fully set forth herein.

        36.     Defendant Doe intentionally and/or maliciously and knowingly or negligently

made false and harmful statements concerning Plaintiff.

        37.     As a direct and proximate result, Plaintiff suffered reputational injuries, economic

damages, and other damages consistent with the allegations herein.

                              COUNT 2 – DEFAMATION PER SE

        38.     Plaintiff realleges and incorporates by reference all allegations and paragraphs in

this Complaint (except those that are inconsistent with this cause of action, including but not

limited to pleadings in the alternative), above and below, as though fully set forth herein.




PLAINTIFF’S VERIFIED COMPLAINT                                                                 PAGE 7
   Case 1:21-cv-01005-UNA Document 1 Filed 07/09/21 Page 8 of 9 PageID #: 8




       39.      Defendant Doe intentionally and/or maliciously and knowingly or negligently

made false and harmful statements concerning Plaintiff’s trade, profession, and business practices.

       40.      As a direct and proximate result, Plaintiff suffered reputational injuries, economic

damages, and other damages consistent with the allegations herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
       A. All lawful damages in an amount to be determined, against Defendant;

       B. Compensatory damages;

       C. Punitive damages in an amount sufficient to punish Defendant and discourage him or

             her from engaging in similar conduct in the future;

       D. Injunctive relief, mandating that John or Jane Doe remove all of his or her defamatory

             statements from www.facebook.com and mandating that John or Jane Doe remove all

             other defamatory statements on any other online or non-online place;

       E. Costs and pre and post-judgment interest;

       F. Such other relief as this Court deems just and equitable; and

       G. Trial by jury.

       Dated: July 7, 2021

                                                                     Respectfully submitted,

                                                                     /s/ Raeann Warner
                                                                     Raeann Warner, Esq.
                                                                     Delaware State Bar No. 4931
                                                                     Jacobs & Crumplar, P.A.
                                                                     750 Shipyard Dr., Suite 200
                                                                     Wilmington, DE 19801
                                                                     Tel: 302-600-1935
                                                                     Fax: 302-656-5875



PLAINTIFF’S VERIFIED COMPLAINT                                                               PAGE 8
   Case 1:21-cv-01005-UNA Document 1 Filed 07/09/21 Page 9 of 9 PageID #: 9




                                                     Email: Raeann@jcdelaw.com




PLAINTIFF’S VERIFIED COMPLAINT                                          PAGE 9
